DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on February 5, 2021, claims 1, 4, 6, 7, 12, 15 and 17 were amended, and claims 2, 3 and 5 were cancelled. Claims 1, 4 and 6-20 are currently pending in this application.
Drawings
The drawings were received on February 5, 2021.  These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua B. Goldberg (Reg. No, 44,126) on March 12, 2021.
The application has been amended as follows:
In the specification: in page 8, line 20, delete “The” before “control unit”, and insert --In FIGs. 4-6, the--.
Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on August 10, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 15 is withdrawn since claim 15 was amended to be dependent on claim 1.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 6,954,239 to Kato et al. (Kato), fails to disclose or suggest that the pixel electrode is made of a reflective material.
As shown in Figs. 1 and 2, the cathode 8 of the organic light emitting device 2 serves as the pixel electrode or the common electrode of the liquid crystal display device structure 2. However, the cathode 8 is made of a transparent material (col. 2, lines 63-66 and col. 3, lines 9-11).
Re claim 7, Kato fails to disclose or suggest a display panel in which the cathode serves as the common electrode, the pixel electrode, the cathode, the liquid crystal layer, and the color filter layer are disposed sequentially in a vertical direction.
As shown in Fig. 2, the cathode 8 serves as the common electrode and the light emitting layer 7 and the anode 6 of the organic light emitting device structure 3 are disposed sequentially at a side of the cathode 8 distal to the liquid crystal layer 9 along a direction pointing away from the cathode 8. 
Re claim 12, Kato fails to disclose or suggest a display panel comprising gate lines and data lines intersecting with one another, the control unit layer comprises a plurality of first thin film transistors (TFTs) and a plurality of second TFTs provided in a same layer, and each of the first TFTs corresponds to one of the second TFTs, a gate of each of the first TFTs and a gate of the corresponding one of the second TFTs are coupled to corresponding one of the gate lines, a source of each of the first TFTs and a source of the corresponding one of the second TFTs are coupled to different ones of the data lines, a drain of the first TFT is coupled to the anode, and a dram of the second TFT is coupled to the pixel electrode. 
As shown in Figs. 1 and 2, Kata only discloses a display panel comprising a plurality of sub-pixels 101, each comprising a thin film transistor 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
March 12, 2021